CONCURRING and DISSENTING OPINION BY
Judge SIMPSON.
I concur in the majority’s resolution of the improper maintenance issue. However, I strongly disagree with the majority’s resolution of the immunity issue. As I would affirm on this issue, I dissent in part.
Here, Appellant/Plaintiff is an inmate of the Wayne County Correctional Facility. He was injured by another inmate while both were performing yard work. He sued the County under the theory that the other inmate was a negligent County “employee” as that term is defined in Section 8501 of the Judicial Code, 42 Pa.C.S. § 8501, part of the statute often referred to as the Political Subdivision Tort Claims Act (Tort Claims Act). Followed to its conclusion, this theory contemplates that Appellant/Plaintiff, also a directed, working inmate, was also an “employee” of the County. There is no factual basis in Appellant/Plaintiffs Complaint to distinguish between the two inmates. Consequently, the “employee” Appellant/Plaintiff sues his “employer” at common law for injuries sustained during his “employment.” Not only does this theory offend common sense, it is clearly contrary to law for several reasons.
First, Section 8542(a) of the Tort Claims Act, 42 Pa.C.S. § 8542(a), partially waives governmental immunity if both of the following conditions are satisfied:
(1) The damages would be recoverable under common law or a statute creating a cause of action if the injury were caused by a person not having available a defense under section 8541 (relating to governmental immunity generally) or section 8546 (relating to defense of official immunity); and
(2) The injury was caused by the negligent acts of the local agency or an employee thereof acting within the scope of his office or duties "with respect to one of the categories listed in subsection (b). As used in this paragraph, “negligent acts” shall not include acts or conduct which constitutes a crime, actual fraud, actual malice or willful misconduct.
42 Pa.C.S. § 8542(a) (emphasis added).
Thus, in order for governmental immunity of a local agency to be waived, a plaintiff must, among other things, incur damages that would be recoverable under common law or a statute creating a cause of action if the injury were caused by a person not having an immunity defense. 42 Pa.C.S. § 8542(a)(1). Unfortunately, the majority omits from its analysis the limitation on the waiver of immunity set forth in Section 8542(a)(1).
Significantly, there is no longer any common law cause of action in Pennsylvania through which an employee may recover from his employer for injuries incurred during employment. Indeed, the controlling statute, the Workers’ Compensation Act (Act),1 affords the exclusive remedy in such circumstances (thereby precluding common law causes of action), and it mandates separate statutory immunity to an employer from such suits. See Section *1043301(c)(1) of the Act, 77 P.S. § 411(1) (the term “injury” and “personal injury” as used in the Act shall include all injuries to an employee caused by the condition of the premises or by operation of the employer’s business or affairs thereon); Section 303(a) of the Act, 77 P.S. § 481(a) (the liability of an employer under the Act shall be exclusive and in place of any and all liability to its employees); Kline v. Arden H. Verner Co., 503 Pa. 251, 469 A.2d 158 (1983) (Act provided exclusive remedy for employee injured by negligent conduct of co-employee; employee precluded from maintaining civil action against employer even where the injury (impotence) was not a compen-sable injury under the Act); Ranalli v. Rohm & Haas Co., 983 A.2d 732 (Pa.Super.2009) (simply because injury is not compensable under the Act does not mean workers’ compensation bar may be disregarded); Alston v. St. Paul Ins. Cos., 389 Pa.Super. 396, 567 A.2d 663 (1989) (aside from intentional acts of a third person intended to injure an employee for reasons personal to him, the Act provides an injured worker with an exclusive remedy at law; in essence the Act is based on a theory of trade-offs: the employer is forced to surrender the numerous defenses which may be available at common law; however, the injured employee’s recourse is strictly confined to those remedies provided by the Act).
Moreover, recovery under the Workers’ Compensation Act is not within the jurisdiction of common pleas courts, such as the trial court here. As a result, Appellant/Plaintiff cannot proceed in the trial court at common law or under a statute based on his stated theory of liability.2
Second, while there may be causes of action through which an inmate could sue a county and its employees for occurrences during his confinement, as in a civil rights action under 42 U.S.C. § 1983, Appellant/Plaintiff does not plead them here.
Third, Appellant/Plaintiffs theory fails under the appropriate construction of the definition of “employee” under the Tort Claims Act.
Appellant/Plaintiff contends that given Section 8501’s broad language, an inmate working on yard maintenance at a county correctional facility, with or without pay, falls within the Tort Claim Act’s definition of employee. “Section 8501 ... does not require that an employee be compensated or possess a formal employment contract with the government unit, as long as he is acting in its interests.” Murray v. Zarger, 164 Pa.Cmwlth. 157, 642 A.2d 575, 578 (1994); see also Wilson v. Miladin, 123 Pa.Cmwlth. 405, 553 A.2d 535 (1989) (Tort Claim Act’s definition of employee much broader than the term’s standard definition; under limited circumstances, a high school football player qualifies as school district employee under Tort Claims Act; by voluntarily participating in game, he acted on behalf of school district, he wore his school’s uniform, and he followed the coaches’ instructions and the school district’s rules governing competition). Thus, Appellant/Plaintiff urges, while operating the lawn tractor within the territorial boundaries of the County’s correctional facility, the other inmate came within the broad definition of employee in 42 Pa.C.S. § 8501. Murray; Wilson.
Conversely, the County contends the trial court properly determined that a county inmate cannot be considered a county employee while performing yard maintenance at a correctional facility. The County ar*1044gues that both parties must consent to the creation of an employment relationship. Gadd v. Barone, 167 Pa.Super. 477, 75 A.2d 620 (1950); see also Smalich v. Westfall, 440 Pa. 409, 269 A.2d 476 (1970) (in order for vehicle driver to be considered as an agent or employee of the vehicle owner, the owner must consent that the driver shall act on his behalf and the driver must consent to so act).- Here, the County asserts, there is obviously no consent by the other inmate to be incarcerated in the County’s correctional facility or to provide labor within the facility.
In light of the parties’ conflicting, but plausible interpretations of 42 Pa.C.S. § 8501’s definition of “employee,” especially the phrase “acting ... on behalf of a government unit,” I conclude that a latent ambiguity3 in the statutory definition of employee arises when addressing the issue of whether a prison inmate performing yard work at a correctional facility qualifies as an employee for purposes of liability under the exceptions to governmental immunity. See Malt Beverages Distribs. Ass’n v. Pa. Liquor Control Bd., 601 Pa. 449, 974 A.2d 1144 (2009) (a statute is ambiguous where the parties offer differing plausible interpretations of its language). In cases where a latent ambiguity in the statute exists, I must discern the legislative intent behind the statute. Id.
To begin, in Kiley by Kiley v. City of Philadelphia, 537 Pa. 502, 505-506, 645 A.2d 184, 185 (1994), our Supreme Court reaffirmed that the Tort Claims Act “is a legislatively imposed shield of immunity against any damages on account of any injury to any person or property by any act of a local agency or employees thereof or any other person, except as provided in the statute itself.” In light of the clear legislative intent to shield the government from exposure to tort liability for any of its acts, the exceptions to the general rule of immunity are strictly construed. Id.
To that end, I recognize the exceptions to governmental immunity are narrowly interpreted against injured plaintiffs. Leone v. Dep’t of Transp., 780 A.2d 754 (Pa.Cmwlth.2001). Thus, any harm caused by acts of third parties falls outside of the Tort Claim Act’s scope of liability and may not be imputed to the local agency. Id.
In accord with the well-settled line of cases narrowly construing the terms of the Tort Claims Act, I would hold that a prison inmate performing yard work at a correctional facility does not fall within the definition of “employee.” As discussed more fully below, inmates are incarcerated at correctional facilities for penal rather than employment purposes.
The determination regarding the existence of an employer/employee relationship is a question of law that is determined on the unique facts of each case. State Auto. Mut. Ins. Co. v. Christie, 802 A.2d 625 (Pa.Super.2002). The parties’ intention is the ultimate guide in determining whether an employment contract exists, and, in order to ascertain the intention, a court may take into consideration the surrounding circumstances, the situation of the parties, and the objects that they apparently have in view. Luteran v. Loral Fairchild Corp., 455 Pa.Super. 364, 688 A.2d 211 (1997).
Significantly, to create an employer/employee relationship, the assent of both parties is essential. Gadd (citing Harris v. *1045Seiavitch, 336 Pa. 294, 9 A.2d 375 (1939)); see also Morley v. Workmen’s Comp. Appeal Bd. (Borough of Glenfield), 49 Pa.Cmwlth. 98, 410 A.2d 110 (1980) (employer/employee relationship cannot be imposed upon a person without his consent, express or implied).
Here, considering the surrounding circumstances, neither the other inmate nor the County freely chose to enter into an employment relationship with the other. Indeed, Appellant/Plaintiff does not aver or offer to prove that the other inmate consented to his incarceration or intended to act on behalf of the County during his confinement. Rather, the other inmate was compelled by court order to confinement in the correctional facility.
Likewise, Appellant/Plaintiff did not aver, and cannot aver, that the County freely chose to accept an employment relationship with the other inmate and make him its actor. Instead, the County was required by court order to receive the other inmate and confine him in its correctional facility.
These conclusions are consistent with the holdings in several cases cited by the trial court which, although arising under different statutes, reflect the unanimous view that Pennsylvania inmates are not employees under state law.4 Thus, in Heffran v. Department of Labor and Industry, 863 A.2d 1260, 1263 (Pa.Cmwlth.2004), aff'd, 584 Pa. 540, 886 A.2d 222 (2005), this Court stated:
It has long been settled that an inmate at a correctional facility is not an employee of the correctional facility because there is no employer/employee relationship as an inmate’s labor belongs to the prison, and the remuneration paid to the inmate is a gratuitous payment authorized by the state as a rehabilitative tool rather than wages. Mays v. Fulcomer, [552 A.2d 750 (Pa.Cmwlth.1989)].
In Heffran, we determined the nature of an inmate’s status for purposes of his rights under the Worker and Community Right-to-Know Act.5 Our rationale in that case is also applicable here.
In Heffran, we relied on Mays, wherein we held the remuneration received by state prison inmates for services performed at the prison does not constitute “wages” earned by an employee under 42 Pa.C.S. § 8127 (relating to personal earnings exempt from attachment, execution or other process),6 the Minimum Wage Act of 1968,7 or the Unemployment Compensation Law.8 In Mays, we stressed that there is no employer/employee relationship with inmates because their labor belongs to the prison. See 552 A.2d at 753.
In Heffran, we also cited Salah v. Pennsylvania Labor Relations Board, 38 Pa.Cmwlth. 397, 394 A.2d 1053 (1978), wherein we were asked to determine whether the General Assembly intended to provide inmates protection under the Public Em*1046ploye Relations Act9 (PERA) relative to work they perform while in prison. We determined that inmates were not public employees under PERA. Salah, 394 A.2d at 1054. We based our determination on the Supreme Court’s ruling in Philadelphia Association of Interns and Residents v. Albert Einstein Medical Center, 470 Pa. 562, 369 A.2d 711 (1976). Reviewing that Court’s majority and dissenting opinions, we concluded “it would be the unanimous opinion of our Supreme Court that inmates are not public employees within the meaning of PERA....” Salah, 394 A.2d at 1054.
These cases support a conclusion that prison labor does not create an employment relationship. The purpose of an inmate’s imprisonment is penal. Salah. Inmates do not receive “wages” as the services performed are intended to train and rehabilitate, not to provide a source of income as a means of earning a livelihood. Id.
Therefore, narrowly construing the exceptions to governmental immunity in 42 Pa.C.S. § 8542, considering the surrounding circumstances, and mindful of the eases cited above, I would hold the trial court did not err in determining that an inmate performing work at a correctional facility is not an employee for purposes of the exceptions to governmental immunity in 42 Pa.C.S. § 8542(a) and (b).
For all these common sense and legal reasons, I would affirm the trial court’s determination that the County is immune from suit based on allegations of the other inmate’s negligence.
Judge LEADBETTER joins in this concurring and dissenting opinion.

. Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.4, 2501-2708.


. Notably, if an inmate "employee” injured someone other than another inmate the liability situation could be different. This is because the injured party would not be a directed, working inmate and thus not another "employee.”


. "There are two types of ambiguity: patent and latent.” In re Wilton, 921 A.2d 509, 513 (Pa.Super.2007). A patent ambiguity appears on the face of the document or statute and is a result of defective language. Id. A latent ambiguity arises from collateral facts which render the meaning of a document or statute uncertain even though the language of the document or statute appears clear on its face. Id.


. Federal cases have also held that inmates who provide services in a prison setting are not employees under the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201-09. See Tourscher v. McCullough, 184 F.3d 236 (3rd Cir.1999).


. Act of October 5, 1984, P.L. 734, 35 P.S. §§ 7301-7320 (relating to employers supplying employees with material handling safety data sheets for hazardous substances used in the workplace).


. In 1998, 42 Pa.C.S. § 8127 was amended to allow deductions from inmate remuneration for purposes of collecting restitution.


. Act of January 17, 1968, P.L. 11, ns amended, 43 P.S. §§ 333.101-333.115.


. Act of December 5, 1936, Second Ex.Sess., P.L. (1937) 2897, as amended, 43 P.S. §§ 751-914.


. Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §§ 1101.101-1102.2301.